DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the drawing and to claims 1, 2, 4-6, 8 and 9; and cancellation of claims 3 and 7 are noted.
Applicant’s reply overcomes the objections and rejection under 35 USC 112(b) set forth in the previous office action.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
A summary of Applicant’s arguments, as understood by the office, is as follows:
(1)	“Koseoglu does not relate to polycyclic aromatic hydrocarbons (PAH) removal at all”; PAHs contain neither sulfur nor nitrogen and thus are a clearly different contaminant to be removed from hydrocarbon feed/oil.
(2)	Koseoglu relates to a solid powdered adsorbent material, whereas claim 1 requires use of a porous carbon-containing bed; Filtration refers to an “operation that separates solid matter and fluid from a mixture with a filter medium…through which only the fluid can pass” (emphasis added).

(3)	Koseoglu discloses “a broad variety of adsorbent materials” and a skilled person would have to select the specific material, i.e. activated carbon.
(4)	Examples in Koseoglu are conducted as batch-wise and performed in a laboratory scale.
(5)	Lamb “does not refer to a process of filtration through a fixed, porous carbon-containing bed.”
(6)	Lamb is limited to a complete hydrocracking plant and combination requires taking Lamb out of context, i.e. a catalytic hydrocracking process.
These arguments are not found persuasive.
Regarding (1), the office respectfully disagrees. As discussed in the previous office action, Koseoglu explicitly discloses the process being suitable for removal of heteroatom containing polynuclear aromatic molecules (see [0022]). The presence of heteroatoms (S, N) in the PNA molecules (a synonym for PAH) does not in any way depart from the scope of the instant claimed invention, which broadly states “polycyclic aromatic hydrocarbons.” Applicant’s contention that PAHs contain neither sulfur nor nitrogen and thus are a clearly different contaminant to be removed from hydrocarbon feed/oil is conclusory and not in line with the facts of record, wherein Koseoglu provides clear evidence that PAH compounds may contain sulfur and/or nitrogen moieties.
Regarding (2), as a preliminary matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office has acknowledged that Koseoglu does not disclose a bed of the carbon material. This feature is taught by the modifying reference, Lamb. Furthermore, the office respectfully disagrees with Applicant’s definition of filtration as it is applying an overly narrow interpretation of the scope of the instant claims which is inconsistent with only fluid passes therethrough.
Regarding (3), Koseoglu discloses a list of five suitable materials (see [0019]), of which activated carbon is one. Five is within the scope of a very finite list from which a person of ordinary skill in the art would choose one and the office respectfully disagrees with Applicant’s characterization of this list as a “broad variety.” Koseoglu clearly discloses activated carbon as a suitable material for the removal of heteroatom containing PNA molecules.
Regarding (4), Koseoglu is not limited to the examples, but rather the disclosure is considered as a whole. The drawing clearly indicates a continuous process flow. Additionally, the office notes that the instant claims neither require continuous operation nor any particular scale by which the process must be carried out.
Regarding (5), as discussed in the previous office action, Lamb discloses a fixed bed of activated carbon and a flow of hydrocarbon therethrough to remove PNA compounds (see col. 4, line 64 – col. 5, line 39). This is considered to be in line with the claimed embodiment.
Regarding (6), the office reiterates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Lamb clearly teaches a fixed bed of activated carbon and why it is advantageous, i.e. for the removal of PNAs. Furthermore, the fact that such process step is a part of a hydrocracking process is not out of line with either the claimed invention or the Koseoglu reference, wherein Koseoglu discloses treating streams from hydroprocessing (see [0023]) and Applicant claims a feed material is obtained from a hydrocracking process (claim 2).

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5: “temperature the porous” appears to be a typo of –temperature in the porous—
Claim 8: “according to claims1” appears to be a typo of –according to claim 1—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu (US 2009/0321309) in view of Lamb et al (US 4,447,315).
Regarding claim 1, Koseoglu discloses a method comprising contacting a hydrocarbon oil feedstream with a porous carbon-containing material and microfiltration membranes (see [0019], solid adsorbent comprising activated carbon and multiple stages of filtration; [0020], microfiltration; [0040], which describes the solid particles as being porous). Koseoglu discloses the carbon-containing material being in granulated or powdered form (solid particles) having a surface area of at least 100 m2/g (see [0040]), overlapping the claimed range. The hydrocarbon oil feedstream is obtained as a result of petroleum processing (see [0019]; [0023]). Koseoglu discloses that the process is shown to remove heteroatom containing polynuclear aromatic (PNA) molecules (see [0022]). 
Koseoglu does not explicitly disclose a bed comprising the porous carbon-containing material.
Lamb is directed to removing PNA compounds by contacting the PNA compound containing stream with activated carbon (see col. 2, lines 24-28; col. 4, line 64 – col. 5, line 6), similar to Koseoglu. In 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to carry out the activated carbon contact stage of Koseoglu in a fixed bed arrangement, as suggested by Lamb, given that it is shown to be suitable for removing PNA compounds and can be arranged in a parallel manner such that one bed is active while another is being regenerated, allowing for continuous, uninterrupted operation (see col. 5, lines 9-24).
Koseoglu in view of Lamb does not explicitly disclose the linear velocity for carrying out the carbon-containing bed contact step. Nevertheless, it is considered that a person of ordinary skill in the art would determine by routine experimentation the optimum conditions, inducing linear velocity, for carrying out the carbon contact step which is associated with maximum removal of PNA compounds balanced with process efficiency. Absent a showing of criticality or unexpected results, the claimed linear velocity is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, Koseoglu discloses the process being applicable to hydrocarbon streams from refinery process units including hydroprocessing (see [0023]). Lamb specifically discloses unconverted oil from a hydrocracking process being subjected to the PNA removal (see col. 2, lines 12-31; col. 4, lines 64-68). Thus, applying an unconverted oil from a hydrocracking process to the process of Koseoglu is considered to be obvious to and amount to nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claim 4, Koseoglu in view of Lamb does not explicitly disclose the claimed grain size of the carbon-containing bed. Nevertheless, it is considered that a person of ordinary skill in the art would determine the appropriate size of the carbon material which is the most effective in removing PNA compounds by routine experimentation. Absent a showing of criticality or unexpected results, the claimed grain size is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 5 and 6, Koseoglu discloses the process temperature on the carbon-containing material ranges from 20 to 200°C (see [0028], overlapping the claimed range.
Regarding claims 8 and 9, Koseoglu discloses microfiltration membranes with a pore size ranging from 0.05 to 10 micrometers (see [0020]), overlapping the claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772